                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

BMO HARRIS BANK N.A.                                                                  PLAINTIFF


v.                                     Case No. 6:16-cv-6118


ALTON BEAN TRUCKING, INC.
and GARY BEAN                                                                     DEFENDANTS

                                             ORDER

        Before the Court is Plaintiff BMO Harris Bank N.A.’s (“Plaintiff”) to Reopen Case. (ECF

No. 12). Defendants Alton Bean Trucking, Inc. (“ABT”) and Gary Bean (“Mr. Bean”) have not

responded to the motion, and the time to do so has passed. See Local Rule 7.2(b). The Court finds

the matter ripe for consideration.

        From 2011 through 2013, ABT entered into various loan agreements for the purchase of

tractors and trailers. Mr. Bean guaranteed the past, present, and future performance of ABT under

the loan agreements, including the payment of all amounts owed. The loan agreements identified

certain tractors and trailers as collateral and granted a first-priority security interest in the

collateral. On December 1, 2015, Plaintiff was assigned all rights, titles, and interests in and to

the accounts with ABT, including the loan agreements, the guarantees, and the first-priority

security interest in the collateral.

        On November 23, 2016, Plaintiff filed this lawsuit against Defendants, alleging that they

were in default under the agreements and failed to pay the amounts due thereunder. Plaintiff

sought replevin, specific performance, injunctive relief, and breach-of-contract damages. On April

4, 2017, the Clerk of Court entered default against ABT and Bean. On April 11, 2017, the Court

entered default judgment against Defendants, ordering inter alia that Defendants must deliver all
retained collateral to Plaintiff and, if not, the U.S. Marshall or appropriate sheriff should assist

Plaintiff in gaining possession of the retained collateral.

       On February 13, 2019, Plaintiff filed the instant motion, seeking to reopen this case.

Plaintiff states that Defendants have been served with the Court’s November 23, 2016 judgment

but have failed and refused to comply with its directives. Specifically, Plaintiff states that

Defendants have not delivered the retained collateral to Plaintiff and refuse to disclose its location.

Plaintiffs state further that the assistance of local law enforcement or the U.S. Marshal is

inadequate because the retained collateral is mobile, and Defendants continue to use it in interstate

commerce. Thus, Plaintiff asks to reopen this case to file a motion to hold Defendants in contempt.

       Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiff’s motion to reopen case (ECF No. 20) is hereby GRANTED.

       IT IS SO ORDERED, this 4th day of March, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  2
